Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1502
               Lower Tribunal Nos. 21-126PH & 21-127PH
                          ________________


                        Dr. Varinia F. Cabrera,
                                  Appellant,

                                     vs.

   State of Florida, Agency for Health Care Administration,
                                  Appellee.


     An Administrative Appeal from the State of Florida, Agency for Health
Care Administration.

      Law Offices of Louis V. Martinez, P.A., and Louis V. Martinez, for
appellant.

     Eugenia Keough Rains, Senior Attorney, and Tracy Lee Cooper
George, Chief Appellate Counsel (Tallahassee), for appellee.


Before LOGUE, SCALES, and BOKOR, JJ.

     LOGUE, J.
     Dr. Varinia F. Cabrera appeals a Final Order of the State of Florida,

Agency for Health Care Administration that terminated her with cause from

the Florida Medicaid Program for a period of 20 years. Dr. Cabrera and her

company, Advanced Behavioral Association, LLC, were Medicaid providers

of behavioral analysis services. On January 3, 2020, the Agency rendered a

Final Order against Advanced Behavioral providing that the Florida Medicaid

Program had overpaid Advanced Behavioral $207,082.92 and requiring it to

repay the overpayment plus statutory interest, administrative fines, and

costs. This order was not appealed and was therefore final. Neither

Advanced Behavioral nor Dr. Cabrera paid the overpayment, fines, and costs

owed. The Agency offered Dr. Cabrera a repayment plan of $35,956.34 per

month, but Dr. Cabrera testified she could not pay this and instead offered

to pay $800.00 per month, which the Agency rejected.

     Section 409.913(30), Florida Statutes, provides: “The agency shall

terminate a provider's participation in the Medicaid program if the provider

fails to reimburse an overpayment or pay an agency-imposed fine that has

been determined by final order, not subject to further appeal, within 30 days

after the date of the final order, unless the provider and the agency have

entered into a repayment agreement.” (Emphasis added). Florida

Administrative Code Rule 59G-9.070(7)(s) also provides: “For non-payment



                                     2
or partial payment where monies are owed to the Agency, and failure to enter

into a repayment agreement, in accordance with sections 409.913(25)(c)

and 409.913(30), F.S., the Agency shall impose the sanction of termination.”

(Emphasis added). Each of these provisions mandates termination in the

event of failure to repay an overpayment or to enter into a repayment

agreement. It is undisputed that neither Dr. Cabrera nor ABA reimbursed

AHCA for the overpayment or entered into a repayment plan.

      While Dr. Cabrera seeks to have us intervene to review the terms of

the repayment plan offered by the Agency, we do not see anything in the

statute that requires or authorizes us to intervene in that kind of agency

decision. “[U]nder section 409.913, the agency has discretionary authority

regarding mitigation.” Espinal v. State, Agency for Health Care Admin., 1 So.

3d 316, 317 (Fla. 3d DCA 2009). This Court “shall not substitute its judgment

for that of the agency on an issue of discretion.” § 120.68(7), Fla. Stat. Dr.

Cabrera has failed to demonstrate that AHCA’s decision was outside the

range of discretion delegated to the agency by law, inconsistent with agency

rule, inconsistent with officially stated agency policy or a prior agency

practice, if deviation therefrom is not explained by the agency, or otherwise

in violation of a constitutional or statutory provision. Id.

      Affirmed.



                                         3